Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-1-22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Ratcliff (US 20140002486 A1) which teaches the newly added amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9-10, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashimoto (US 20120223968 A1) in view of Ratcliff (US 20140002486 A1).
Regarding claim 1, Kashimoto teaches an electronic eyewear device that provides augmented reality environment enhancement comprising: an image capture system; a position detection system; a display system, a processor, a memory; and programming in the memory, wherein execution of the programming by the processor configures the eyewear device to perform functions (e.g. Camera 22, positioning unit 50, display 46…The HMD 20 generates an image of two pages (images of the real world) to which the book 10 is open, and enhances or complements the content of the book 10 by overlaying a virtual object thereon, according to the current page- para. 34 and fig. 12), including functions to: capture, with the image capture system, frames of image data in an environment (para. 10); identify feature points within the frames of image data (e.g. The marker extraction unit 24 extracts a marker image area by detecting locator symbols 2a through 2d in the image acquired by the acquisition unit 23- para. 50-54 and fig. 23).
Kashimoto fails to teach monitor, with the position detection system, a current location and orientation of the eyewear device within the environment with respect to 
In the same field of AR/VR, Ratcliff teaches monitor, with the position detection system, a current location and orientation of the eyewear device within the environment with respect to objects in the environment as the eyewear device moves within the environment containing the objects; identify feature points within the frames of image data; register, with the position detection system, environment enhancement locations at the identified feature points; generate, with the display system responsive to the current location and orientation of the eyewear device relative to at least one registered environment enhancement location, an overlay image responsive to the position of the eyewear device relative to registered environment enhancement locations, the overlay image including environment enhancement graphics that are adjusted for display at the environment enhancement locations as the eyewear is moved relative to the registered environment enhancement locations; and present, by the display system, the overlay 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kashimoto with the features of position tracking as taught by Ratcliff. The motivation would have been to ensure that the information display is adjusted to compensate for movements of the user's head and changes in the real scene (para. 41). This gives the user a more pleasing realistic viewing experience. 
Regarding claim 4, see the rejection of claim 1 above. Kashimoto as modified by Ratcliff further teaches wherein the function to generate an overlay image includes functions to: analyze positions of the environment enhancement locations; identify objects located at the environment enhancement locations; compare an identified object to environment enhancement objects, each environment enhancement object associated with an environment enhancement graphic; select the environment enhancement graphic associated with the environment enhancement object matching the identified object; and generate the overlay image including selected environment enhancement graphics positioned at environment enhancement locations (e.g. For example, the internal marker information for a marker may include a URL (Uniform Resource Locator) as part of the information identifying the virtual object. The HMD 20 may then acquire the virtual object from the locator indicated by the URL via a network- Kashimoto: para. 134).
Regarding claim 9, see the rejection of claim 1 above. Kashimoto as modified by Ratcliff further teach/es wherein the display system comprises: a see-through display supported by the eyewear device configured to present the environment enhancement locations (Kashimoto: para. 7 and fig. 10).
Claim(s) 10 recite(s) similar limitations as claim(s) 1 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Kashimoto teaches a method to carry out the invention (para. 159 and fig. 5).
Claim(s) 13 recite(s) similar limitations as claim(s) 4 above, but in method form. Therefore, the same rationale used in regards to claim(s) 4 is/are incorporated herein. Furthermore, Kashimoto teaches a method to carry out the invention (para. 159 and fig. 5).
Claim(s) 18 recites similar limitations as claim(s) 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Kashimoto teaches a computer readable medium (para. 142).


Claim(s) 2, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashimoto (US 20120223968 A1) in view of Ratcliff (US 20140002486 A1) as applied to claim 1 above, in view of Bain (EP 2626118 A2).
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Kashimoto as modified by Ratcliff teach/es all the limitations of claim 2 except wherein the function to identify feature points includes functions to: detect potential feature points in the frames of image data; identify common potential feature points in the frames of image data that are in a plurality of adjacent frames; and designate the common potential feature points as feature points.
In the same field of AR books, Bain teaches wherein the function to identify feature points includes functions to: detect potential feature points in the frames of image data; identify common potential feature points in the frames of image data that are in a plurality of adjacent frames; and designate the common potential feature points as feature points (e.g. A book for use in an augmented reality system comprises a first page on a first leaf of the book comprising a first fiduciary marker for indicating the orientation of the book to a recognition system, and a second page on a second leaf of the book comprising a second fiduciary marker for indicating the orientation of the book to a recognition system and also page marker for indicating the page number of the second page to the recognition system…an entertainment device comprises a video input for receiving captured video frames comprising an image of the book, a fiduciary marker recognition processor operable to recognise the first fiduciary marker printed on the first page of the book and operable to estimate an orientation of the book based upon the recognised first fiduciary marker, and a page marker recognition processor operable to recognise the page marker printed on the second page of the book with reference to the estimated orientation of the book as based upon the recognised first fiduciary marker printed on the first page of the book- abstract). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR for books.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kashimoto as modified by Ratcliff with the features of frame analysis as taught by Bain. The motivation would have been to make the user believe the graphic is part of the scene (para. 11).
Claim(s) 11 recite(s) similar limitations as claim(s) 2 above, but in method form. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, Kashimoto teaches a method to carry out the invention (para. 159 and fig. 5).
Claim(s) 19 recites similar limitations as claim(s) 2 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, Kashimoto teaches a computer readable medium (para. 142).

Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashimoto (US 20120223968 A1) in view of Ratcliff (US 20140002486 A1) as applied to claim 1 above, in view of Min (US 20140354688 A1).
Regarding claim 7, see the rejection of claim 1 above. As can be seen above, Kashimoto as modified by Ratcliff teach/es all the limitations of claim 7 except wherein the environment enhancement graphics have a plurality of visual attributes and wherein the function to generate the overlay image includes functions to: determine a distance between the environment enhancement locations and the current position of the eyewear device; adjust at least one of the plurality of visual attributes responsive to the determined distance; and generate, with the display system responsive to the current position of the eyewear device, the overlay image including the environment enhancement graphics as adjusted responsive to the determined distance.
In the same field of AR overlays, Min teaches wherein the environment enhancement graphics have a plurality of visual attributes and wherein the function to generate the overlay image includes functions to: determine a distance between the environment enhancement locations and the current position of the eyewear device; adjust at least one of the plurality of visual attributes responsive to the determined distance; and generate, with the display system responsive to the current position of the eyewear device, the overlay image including the environment enhancement graphics as adjusted responsive to the determined distance (e.g. The adjusting of the position information of the user according to a result of the comparison may include if there exists a portion where the feature point of the main POI stored in a storage unit inside the apparatus or stored in the external server is matched with a feature point of the object included in an image input through the camera, determining the portion as the main POI, adjusting the position information of the user on the basis of the distance information between the glasses wearer (user) and the main POI, adjusting the size of the augmented reality information according to the distance between a variety of POIs (displayed on a GIS or map) and the objects (for example, smaller if remotely), and then displaying the adjusted augmented reality information- para. 17). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR overlays.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kashimoto as modified by Ratcliff with the features of distance as taught by Min. The motivation would have been providing the augmented reality information having high visibility and accuracy, with the size of UI being adjusted according to the distance from the user (abstract).
Regarding claim 8, see the rejection of claim 7 above. Kashimoto as modified by Ratcliff and Min further teaches wherein the at least one attribute includes size of the environment enhancement graphic (Min: para. 17).
Claim(s) 16 recite(s) similar limitations as claim(s) 7 above, but in method form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Kashimoto teaches a method to carry out the invention (para. 159 and fig. 5).
Claim(s) 17 recite(s) similar limitations as claim(s) 8 above, but in method form. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Kashimoto teaches a method to carry out the invention (para. 159 and fig. 5).
Allowable Subject Matter
Claim(s) 3, 5-6, 12, 14-15 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613